Filed 9/11/19



   IN THE SUPREME COURT OF CALIFORNIA

                                   THE PEOPLE,
                              Plaintiff and Respondent,
                                          v.
                             SOCORRO SUSAN CARO,
                             Defendant and Appellant.

                                     S106274

                        Ventura County Superior Court
                                  CR47813


                    ORDER MODIFYING OPINION AND
                 DENYING PETITION FOR REHEARAING
THE COURT:
       The opinion in this matter, which was filed June 13, 2019,
appearing at 7 Cal.5th 463, is modified as follows:
       1. The second sentence of the second full paragraph on page 475,
beginning “Defense expert” is modified to read:
                Defense expert Herbert MacDonell reviewed the forensic
evidence.
       2. The fifth sentence of the second full paragraph on page 475,
beginning “MacDonnell found” is modified to read:
                MacDonell found transfer stains on Xavier’s jacket, socks,
                and pants.




                                          1
     3. The eighth sentence of the third full paragraph spanning pages
477 and 478, beginning “He diagnosed” is modified to read:
           She diagnosed Caro with chronic depression accompanied by
           mood congruent psychotic features, alcohol dependence,
           alcohol abuse, and a dependent personality.
     4. The fourth and fifth sentences of the first full paragraph on
page 504, beginning “Defense counsel asked” is modified to read:
           Defense counsel asked if that was the first time Jones had
           examined the underwear, and he replied that he examined
           it “on a date earlier than that when other examiners were
           looking at [it],” those other examiners being “Richard Fox or
           Herb MacDonell. One of those two or both.”
     These modifications do not affect the judgment.
     The petition for rehearing is denied.




                                     2